*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCAP-XX-XXXXXXX
                                                               26-APR-2022
                                                               09:03 AM
                                                               Dkt. 17 OP




               IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                  ---o0o---


                         HONOLULU CIVIL BEAT INC.,
                            Plaintiff-Appellant,

                                     vs.

                   DEPARTMENT OF THE ATTORNEY GENERAL,
                           Defendant-Appellee.


                              SCAP-XX-XXXXXXX

           APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                (CAAP-XX-XXXXXXX; CASE NO. 1CC161001743)

                               APRIL 26, 2022

   WILSON AND EDDINS, JJ., AND CIRCUIT JUDGE WONG, IN PLACE OF
NAKAYAMA, J., RECUSED; AND RECKTENWALD, C.J., CONCURRING IN PART
      AND DISSENTING IN PART, WITH WHOM McKENNA, J., JOINS

                    OPINION OF THE COURT BY EDDINS, J.

        In 2016, the Department of the Attorney General produced an

explosive 555-page report 1 documenting incompetence, deceptive


1     The Report itself contains 555 substantive pages and one blank page;
the Department of the Attorney General also prepared a seven page follow up
report.
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


practices, and workplace bullying in the Office of the Auditor

(the Report).

     Honolulu Civil Beat, an investigative news organization,

has been trying to get its hands on a copy of that report for

over five years.

     We decide whether Hawai‘i’s public information law - the

Uniform Information Practices Act (UIPA) - requires the State AG

to release the Report to Civil Beat.

     By and large, it does.     Though there are significant

privacy interests in the Report as a “personnel-related” record,

these interests are mostly outweighed by the public’s

overwhelming interest in the Report’s disclosure.      There are

summaries of formal personnel records, discussions of minor

policy infractions, and remarks about medical information in the

Report that are exempt from the UIPA’s disclosure requirements.

They may be redacted.    The names of rank-and-file employees of

the Office of the Auditor and other interviewees may also be

redacted.   But everything else is fair game for Civil Beat: a

smattering of redactions within a government record cannot

shield the entire thing from the UIPA’s disclosure requirements.

                           I.    BACKGROUND

     In April 2015, the Hawai‘i Legislature asked the Department

of the Attorney General (the AG or State AG) to investigate the

Office of the Auditor.   The legislature made this request after

                                   2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


receiving complaints about three high-ranking officials in the

Office of the Auditor: Acting Auditor Jan Yamane, Deputy Auditor

Rachel Hibbard, and General Counsel and Human Resources Manager

Kathleen Racuya-Markrich (collectively the Subjects).

      The State AG investigated.       And it compiled a record of its

investigation (the Investigation).

      On April 27, 2016, a Civil Beat reporter emailed the State

AG.   He referenced the UIPA and asked for “access to or copies

of all final investigative reports related to the state

auditor’s office from Jan. 1, 2015 to present.”

      The UIPA provides that “[a]ll government records are open

to public inspection unless access is restricted or closed by

law.”   Hawai‘i Revised Statutes (HRS) § 92F-11(a) (2012).      It

also exempts several categories of records from this disclosure

mandate.   See HRS § 92F-13 (2012).

      The State AG denied Civil Beat’s request.      It said the

Report was exempt from the UIPA’s disclosure requirement.

      Civil Beat sued.

      The parties cross-moved for summary judgment.

      The circuit court granted the State AG’s motion for summary

judgment and denied Civil Beat’s.       The court said the Report was

exempt from the UIPA because it was a confidential communication




                                   3
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


between counsel (the State AG) and client (the legislature). 2

Civil Beat appealed.       On appeal, we reversed the circuit court.

See Honolulu Civil Beat Inc. v. Dep’t of Attorney Gen. (Civil

Beat I), 146 Hawai‘i 285, 463 P.3d 942 (2020).           The Report might

have been prepared at the legislature’s request.            But the State

AG hadn’t shown it prepared the Report in the context of an

attorney-client relationship.        And, as a result, the Report was

not exempt from the UIPA’s disclosure requirements.            Id. at 298,

463 P.3d at 955.

        The State AG’s motion for summary judgment had raised two

additional bases for the Report’s nondisclosure that were left

unaddressed by the circuit court’s order.          They were:

        (1)   HRS § 92F-13(3) (the Frustration Exemption) (exempting

              from disclosure “[g]overnment records that, by their

              nature, must be confidential in order for the

              government to avoid the frustration of a legitimate

              government function”); and

        (2)   HRS § 92F-13(1) (the Privacy Exemption) (exempting

              from disclosure “[g]overnment records which, if

              disclosed, would constitute a clearly unwarranted



2     The court reasoned that since the Report was covered by the statutory
attorney-client privilege, see Hawaiʻi Rules of Evidence Rule 503, it would be
shielded from the UIPA’s disclosure requirements by HRS § 92F-13(4), which
exempts from UIPA disclosure government records that “pursuant to state or
federal law . . . are protected from disclosure.” See also HRS § 626-1
(2016) (enacting the Hawaiʻi Rules of Evidence).

                                      4
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


              invasion of personal privacy”).

        We remanded the case.     We instructed the circuit court to

consider whether the Report was shielded from the UIPA’s

disclosure requirements by the Frustration or Privacy

Exemptions.      Id. at 299, 463 P.3d at 956.

        On remand, the circuit court again granted summary judgment

to the State AG.       It held that the Report fell within both the

Frustration and the Privacy Exemptions and was therefore exempt

from the UIPA’s disclosure requirements.

        The court said the Report fell within the Frustration

Exception because its disclosure would frustrate the State AG’s

“legitimate government function” of providing legal services to

state agencies.

        The court said the Report fell within the Privacy Exemption

because its disclosure would “constitute a clearly unwarranted

invasion of personal privacy.”        In reaching this conclusion, the

circuit court found there were significant privacy interests in

the Report because it was both “[i]nformation comprising a

personal recommendation or evaluation,” see HRS § 92F-14(b)(8)

(2012 & Supp. 2015), and “[i]nformation in an agency’s personnel

file,” 3 see HRS § 92F-14(b)(4).


3     The court said that: (1) the Subjects had a significant privacy
interest in the Report as a personal recommendation or evaluation under HRS
§ 92F-14(b)(8); and (2) everyone named in the Report had a significant
privacy interest in it as information in a personnel file under HRS § 92F-
14(b)(4).

                                      5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     The circuit court also concluded that the Report should be

totally withheld, rather than redacted, because the Report could

not be “redacted in a fair manner which would give accurate

meaning” to its contents.

     Now, in this second appeal, Civil Beat says the circuit

court got it wrong again.    Civil Beat asks us to consider

whether the circuit court erred by holding that the Report may

be withheld from the public under (1) the Frustration Exemption;

and (2) the Privacy Exemption.     Civil Beat also asks us to

consider (3) “[w]hether the circuit court erred by holding that

the AG investigation report could not be disclosed in redacted

form.”

                            II.   DISCUSSION

     Under the UIPA, “[a]ll government records are open to

public inspection unless access is restricted or closed by law.”

HRS § 92F-11(a).    But there are several statutory exemptions.

See HRS § 92F-13.    And if a record falls within one of these

exemptions, the government doesn’t have to disclose it.      Id.

     Two exemptions are at issue in this case: the Frustration

Exemption (HRS § 92F-13(3)) and the Privacy Exemption (HRS

§ 92F-13(1)).

     The UIPA “contains a strong presumption in favor of public

disclosure of government records.”      Civil Beat I, 146 Hawai‘i at

293, 463 P.3d at 950 (citing      HRS §§ 92F-2 (2012), 92F-11(a)).

                                    6
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


And its exemptions are “narrowly construed with all doubts

resolved in favor of disclosure.”     OIP Op. Ltr. No. 95-12 at 8

(May 8, 1995).

     An agency relying on a UIPA exemption has the burden of

showing that nondisclosure is justified.     HRS § 92F-15(c) (2012)

(“The agency has the burden of proof to establish justification

for nondisclosure.”).

     Here, the State AG has not met its burden of showing that

the Report’s nondisclosure is justified under either the

Frustration Exemption or the Privacy Exemption.

A.   The Frustration Exemption

     The analysis under the Frustration Exemption – which

exempts records “that, by their nature, must be confidential in

order for the government to avoid the frustration of a

legitimate government function” - is straightforward.      Both the

trial court’s post-remand order and the State AG’s opening brief

assert that the AG’s ability to provide legal services will be

frustrated by the Report’s disclosure.     This assertion is

incompatible with our holding in Civil Beat I.      See 146 Hawai‘i

at 295, 463 P.3d at 952 (holding, on the same record before us

now, that the AG “failed to prove that it was acting in a

lawyer-client relationship with the legislature with regard to

[the Report]”).   The record contains no explanation of how the

Report’s disclosure could possibly frustrate the State AG’s

                                  7
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


ability to provide legal services given that, per Civil Beat I,

the Attorney General wasn’t providing the State “legal services”

when it investigated the Office of the Auditor or prepared the

Report. 4

        The State AG has not advanced any other arguments about why

the Report’s release would frustrate a legitimate government

function.      The AG’s burden of showing how the Report’s release

would frustrate a legitimate government function, see HRS § 92F-

15(c), has not been met. 5      The Frustration Exemption, then,

cannot justify the Report’s nondisclosure.

B.      The Privacy Exemption

        The Privacy Exemption analysis is more complicated.

        The Privacy Exemption applies to “[g]overnment records

which, if disclosed, would constitute a clearly unwarranted

invasion of personal privacy.”        HRS § 92F-13(1).      Under HRS

4     Our ruling will have no impact on the protections afforded to records
the State AG can show are confidential lawyer-client communications. The
Attorney General contends that its ability to provide state agencies legal
services would be handicapped by the Report’s disclosure. But this
contention is nonsensical. Anytime the State AG conducts an investigation
while providing legal services to a state agency, it may accurately tell its
interlocutors that their responses would be confidential. Government
agencies, likewise, may continue to request legal services from the State AG
with full confidence that confidential attorney-client communications will be
shielded from UIPA disclosure. See Civil Beat I, 146 Hawai‘i at 293-95, 463
P.3d at 950-52.

5     See Peer News LLC v. City & County of Honolulu (Peer News II), 143
Hawai‘i 472, 487, 431 P.3d 1245, 1260 (2018) (stating that an agency seeking
to withhold a record under the Frustration Exemption must “demonstrate a
connection between disclosure of the specific record and the likely
frustration of a legitimate government function, including by clearly
describing the particular frustration and providing concrete information
indicating that the identified outcome is the likely result of disclosure”).


                                      8
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


§ 92F-14(a), “[d]isclosure of a government record shall not

constitute a clearly unwarranted invasion of personal privacy if

the public interest in disclosure outweighs the privacy interest

of the individual.”

     A two-part test governs our determination of whether a

given record’s disclosure would “constitute a clearly

unwarranted invasion of personal privacy.”

     First, the court decides whether there is a “significant

privacy interest rooted in statute or the constitution.”      See

Org. of Police Officers v. City & Cty. of Honolulu, 149 Hawai‘i

492, 504, 494 P.3d 1225, 1237 (2021).

     If the court finds a constitutionally or statutorily

“significant” privacy interest, it balances that interest

against the public’s interest in disclosure.     If the significant

privacy interest is stronger than the public’s interest in

disclosure, the record’s disclosure constitutes “a clearly

unwarranted invasion of personal privacy” and the record falls

within the Privacy Exemption.    If, however, the public’s

interest in disclosure is stronger than the privacy interests at

issue, the record is not exempt and must be disclosed.      See id.

at 516, 494 P.3d at 1249.

     The analysis is easier if there’s no “significant privacy

interest rooted in statute or the constitution;” in that case,

even “a scintilla of public interest in disclosure will preclude

                                  9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


a finding of a clearly unwarranted invasion of personal

privacy.”    Id. at 504, 494 P.3d at 1237 (cleaned up).

      1.    The Report, as a whole, does not fall within the
            Privacy Exemption

      The circuit court held that everyone named in the Report

has a significant privacy interest in it under HRS § 92F-

14(b)(4), which recognizes a significant privacy interest in

“[i]nformation in an agency’s personnel file.” 6          It also held

that those privacy interests outweigh the public’s interest in

the Report’s disclosure and that, therefore, the Report is

covered by the Privacy Exemption.

      We agree with the circuit court that there are significant

privacy interests in the Report under HRS § 92F-14(b)(4): the

Report, as a whole, is a “personnel-related” record in which its

Subjects have significant privacy interests under HRS § 92F-

14(b)(4).    But, we hold that because the Subjects’ significant

privacy interests in the Report as personnel-related information

are outweighed by the public’s interest in disclosure, the



6     The circuit court also found that Yamane and her managerial staff had
significant privacy interests in the Report under HRS § 92F-14(b)(8), which
recognizes a significant privacy interest in “[i]nformation comprising a
personal recommendation or evaluation.” We disagree. The State AG prepared
the Report to document its investigation into the veracity of a particular
set of personnel-related allegations. This provenance is way different than
that of most workplace “personal evaluations” or performance reviews. And
the Report explores themes and subject matter that would be out of place in
an individual “personal evaluation.” Because the Report is not a “personal
recommendation or evaluation,” there are no significant privacy interests in
it under HRS § 92F-14(b)(8).


                                     10
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Report, as a whole, is not covered by the Privacy Exemption.

              a.   Defining the Scope of the Significant Privacy
                   Interest Recognized by HRS § 92F-14(b)(4)

        HRS § 92F-14(b)(4) creates a “significant privacy interest”

in “[i]nformation in an agency’s personnel file.” 7

        This privacy interest extends to information that, though

not physically located in any agency’s personnel files, is, in

essence, a personnel record.        See OIP Op. Ltr. No. 98-05 at 20

(Nov. 24, 1998) (concluding that an administrative investigation


7     The significant privacy interest in personnel-related information found
in HRS § 92F-14(b)(4) is one of ten examples of significant privacy interests
enumerated in HRS § 92F-14(b). But this list of examples is not exhaustive.

      The UIPA implements article I, section 6 of the Hawai‘i Constitution.
See Org. of Police Officers, 149 Hawaii at 510, 494 P.3d at 1243 (describing
UIPA as a law implementing article I, section 6). Under article I, section
6, “[t]he right of the people to privacy is recognized and shall not be
infringed without the showing of a compelling state interest.” We have held
that “the privacy right protected by the ‘informational privacy’ prong of
article I, section 6 is the right to keep confidential information which is
‘highly personal and intimate.’” State of Hawai‘i Org. of Police Officers
(SHOPO) v. Soc’y of Prof’l Journalists-Univ. of Hawai‘i Chapter, 83 Hawai‘i
378, 398, 927 P.2d 386, 406 (1996)). As the court in SHOPO recognized,
“highly personal and intimate information” is analogous to that implicated by
the invasion of privacy tort, which encompasses information about “[s]exual
relations,” “family quarrels, many unpleasant or disgraceful or humiliating
illnesses, most intimate personal letters, most details of a [person’s] life
in [their] home, and some of [their] past history that [they] would rather
forget.” Id. (citing Restatement (Second) of Torts § 652D cmt. B (Am.
Law Inst. 1977)).

      Because of the constitutionally significant privacy interest in “highly
intimate and personal” information, HRS § 92F-14(b)’s list of “examples” of
significant privacy interests is not exhaustive. HRS § 92F-14(b) does not
recognize information about, for example, family quarrels, as a category in
which individuals have a significant privacy interest. But individuals
nonetheless have a significant privacy interest in information about their
family quarrels because of article I, section 6’s protections. The fact that
HRS § 92F-14(b) contains “examples” of information in which a person has a
“significant” privacy interest thus does not imply that a court may create
statutorily significant privacy interests beyond those recognized by HRS
§ 92F-14(b). It merely reflects the legislature’s recognition that it is
this court’s job to determine the scope of the constitutional right to
informational privacy.

                                     11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


report kept outside an employee’s personnel file is “akin to the

information maintained in a personnel file” in part because

“[a]n administrative investigation report often is the only

investigation with regard to personnel action and discipline,

and it provides the basis for any personnel action taken”); OIP

Op. Ltr. No. 95-7 (March 28, 1995).    Thus, in the UIPA context,

the term “personnel-related information” refers to information

that, regardless of its physical location, is akin to that

maintained by an agency in its personnel files.

     In considering the proper scope of the significant privacy

interest created by HRS § 92F-14(b)(4), it is helpful to keep in

mind that the noun “personnel” has two meanings.      It means

“[t]he department of human resources in an organization;” and it

may also refer to “[t]he people employed by or active in an

organization, business, or service.”     See Personnel, The

American Heritage Dictionary (5th ed. 2015).

     When HRS § 92F-14(b)(4) refers to “information in an

agency’s personnel file,” it is talking about information in

files maintained by the agency’s human resources department, and

not about all information in any way related to “[t]he people

employed by or active in an organization, business, or service.”

By extension, when we recognize a significant privacy interest

in “personnel-related information,” we are describing a

significant privacy interest in information related, or similar,

                                 12
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


to that you would find in the files of a human resources

department. 8


8     The dissent, in contrast, advocates a definition of “information in an
agency’s personnel file” that operationalizes personnel’s other meaning. In
the dissent’s account, if information has any connection to the “everyday
work activities” of State employees, then those employees have a significant
privacy interest in it. See dissent at 9 (“UIPA’s text recognizes that State
employees retain a significant privacy interest in their everyday work
activities . . . .”)

        There are major problems with this approach.

      First, and most fundamentally, it is at odds with the plain text of HRS
§ 92F-14(b)(4), which uses “personnel” to refer to an agency’s human
resources department and not as a synonym for “employees.” HRS § 92F-
14(b)(4) recognizes a significant privacy interest in “[i]nformation in an
agency’s personnel file, or applications, nominations, recommendations, or
proposals for public employment or appointment to a governmental
position.” Personnel files, job applications, nominations, and proposals for
public employment are all things you would find in an agency’s HR
files. Nothing in the plain text of this provision suggests the legislature
is using “information in an agency’s personnel file” to refer to all
information about the day-to-day work of an agency’s personnel.

      Second, it makes no sense given the common understanding of the term
“personnel file,” which refers to a file that both: (1) is specific to a
particular person; and (2) contains a relatively narrow range of documents
that are used to identify, and make employment decisions about, the
particular employee they describe. See Dep’t of Air Force v. Rose, 425 U.S.
352, 377 (1976) (describing personnel files as containing personal data
about, for example where someone was born, the names of their parents, their
address history, and their educational records); see also Elkin Tribune, Inc.
v. Yadkin Cty. Bd. of Cty. Comm’rs, 417 S.E.2d 465, 466 (N.C. 1992)
(observing that statutory definition of personnel file as “consist[ing] of
any information in any form gathered by the [employer] with respect to that
employee and, by way of illustration but not limitation, relating to his [or
her] application, selection or nonselection, performance, promotions,
demotions, transfers, suspension and other disciplinary actions, evaluation
forms, leave, salary, and termination of employment” comports with common
understanding of term “personnel file” (emphases added)); Oregonian Publ’g
Co. v. Portland Sch. Dist. No. 1J, 987 P.2d 480, 484 (Or. 1999) (en banc)
(observing that “‘personnel files’ would usually include information about
[an employee’s] education and qualifications for employment, job performance,
evaluations, disciplinary matters or other information useful in making
employment decisions regarding an employee”).

      Third, it is difficult to square with other examples in HRS § 92F-
14(b), which recognize significant privacy interests in discrete and
relatively narrow categories of information like “[i]nformation comprising a
personal recommendation or evaluation” and “[i]nformation relating to
eligibility for social services or welfare benefits or to the determination
of benefit levels.” These are not sweeping genres akin to information about


                                       13
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



            b.    The Report is “personnel-related information” in
                  which the Subjects alone have a significant
                  privacy interest under HRS § 92F-14(b)(4)

      The circuit court held that everyone named in the Report

has a significant privacy in it under HRS § 92F-14(b)(4).             We

disagree.    Only the Subjects have a significant privacy interest

in the Report as a whole.

      The analysis as to whether any particular individual has a

“significant” privacy interest in a record requires more than a

finding that the person is referenced in the record and that the

record, as a whole, contains information covered by article I,

section 6 or one of HRS § 92F-14(b)’s examples.           A record

implicates a person’s significant privacy interests when it

contains particular types of information about them.            A person’s

privacy interest does not turn on the nature of the record as a

whole.   Cf. Rose, 425 U.S. at 374 (recognizing that courts

deciding FOIA challenges must “look beneath the label on a file

or record when the withholding of information is challenged”

(cleaned up)).     It turns, rather, on whether a record’s

information about them implicates their personal significant

privacy interests.



government employees’ “everyday work activities.” See dissent at 9. There
is no reason to think that the legislature - in recognizing a significant
privacy interest in “[i]information in an agency’s personnel file” - intended
to bestow information about state workers’ lunchtime habits and collegial
dynamics with the same level of protection afforded to social security
numbers and medical records.

                                     14
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     This analysis makes intuitive sense in the context of

personnel files, which, by their nature, concern a particular

person.   See Milner v. Dep’t of Navy, 562 U.S. 562, 570 (2011)

(explaining that “the common and congressional meaning of

‘personnel file’ is the file showing, for example, where an

employee was born, the names of his parents, where he has lived

from time to time, his school records, results of examinations,

and evaluations of his work performance” (cleaned up) (citing

Rose, 425 U.S., at 377)); see also Rose, 425 U.S. at 376 (citing

a House Report that describes FOIA’s exemption for personnel

files as “intended to cover detailed Government records on an

individual which can be identified as applying to that

individual” (emphases added) (cleaned up)).

     Here, the Report is a personnel-related record in which not

just one person, but three people (the Subjects), have a

significant privacy interest under HRS § 92F-14(b)(4).

     As a preliminary matter, there are two reasons why the

Report is “personnel-related information,” by which we mean the

type of information you would expect to find in files maintained

by an agency’s personnel department.

     First, the Report documents an investigation launched in

response to complaints from Office of the Auditor employees

concerning, among other things, harassment and a hostile work

environment at the Office of the Auditor.     These are classic

                                 15
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


human resources concerns.   And the Investigation – with its

employee interviews, three Subjects, and review of personnel

policies and procedures, training records, and staff assignments

– is a classic HR investigation.

     Second, the State AG initiated the Investigation at the

request of the legislature, which can hire and fire the auditor.

And following the Investigation, the AG gave the Report to the

legislature so that it could determine “what action needed to be

taken if any” in response to the Report’s findings.      The

relationship between the legislature and the auditor isn’t that

of a typical “employer” and “employee.”     See Civil Beat I, 146

Hawai‘i at 297, 463 P.3d at 954 (describing the auditor’s

constitutional role in relationship to the legislature).       But

the fact that a unit of government with power over the auditor

requested and directed the Investigation weighs in favor of

treating the Report as “personnel-related information” in which

there may be significant privacy interests under HRS § 92F-

14(b)(4).

     So the Report is a personnel-related record.      But whose?

     The Investigation was launched in response to complaints

about the Subjects, in particular.    And the Report’s scope and

contents foreground the Subjects, in particular.      Though there’s

no evidence the Office of the Auditor maintained the Report in

Yamane, Hibbard, or Racuya-Markrich’s personnel files, the

                                 16
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Report would not be out of place there.         It is, as a whole, a

document of the sort an employer might use in making employment

decisions about the Subjects.        Cf. Wakefield Teachers Ass’n v.

Sch. Comm. of Wakefield, 731 N.E.2d 63, 67 (Mass. 2000)

(describing the “core categories of personnel information” as

“useful in making employment decisions” about a particular

employee (cleaned up)).       Thus, with respect to each of the three

Subjects, the Report, as a whole, is personnel-related

information.      So all three of the Subjects (who, as their

moniker implies, are the Report’s subjects) have a significant

privacy interest in the Report under HRS § 92F-14(b)(4).

        The Report does mention Office of the Auditor workers other

than the Subjects. 9      But these folks are not its focus.       The

Report was not drafted because of them; it does not focus on

them; and, with limited exceptions, see infra sections



9     Some of the Office of the Auditor employees mentioned in the Report
received assurance of confidentiality from the State AG. But this fact does
not impact our analysis of whether these interviewees have significant
privacy interests in the Report. The State AG cannot override the UIPA’s
disclosure requirements by promising interviewees confidentiality. As we
explained in SHOPO, “the virtually unanimous weight of authority holds that
an agreement of confidentiality cannot take precedence over a statute
mandating disclosure.” SHOPO, 83 Hawai‘i at 405–06, 927 P.2d at 413–14. See
also Washington Post Co. v. U.S. Dept. of Health and Human Servs., 690 F.2d
252, 263 (D.C. Cir. 1982) (“[T]o allow the government to make documents
exempt by the simple means of promising confidentiality would subvert FOIA’s
disclosure mandate.”); OIP Op. Ltr. No. 01-04 at 7 (Oct. 29, 2001)
(“[A]gencies should not make blanket assurances of confidentiality.
Investigators should always ensure that any such promises they make are
appropriate, because if they are made in violation of the UIPA, witness
identities and their statements would be subject to disclosure.”).



                                     17
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


II(B)(2)(a) & (b), it does not contain information of the sort

the Office of the Auditor would use in employment-related

decisions about them.      The Report, with its hundreds of pages

about the Subjects, would be out of place in any one of the non-

Subjects’ personnel files.       So the Report is not these

employees’ personnel-related information. 10         And, by extension,

they do not have a significant privacy interest in the Report




10    Nothing in HRS § 92F-14(b)(4)(B) suggests that all information
concerning workplace investigations is necessarily the “personnel-related
information” of every single participant in those investigations. The
dissent’s contention to the contrary rests on a misreading of HRS § 92F-
14(b)(4)(B).

      HRS § 92F-14(b)(4) recognizes a significant privacy interest in
“[i]nformation in an agency’s personnel file.” Subsection (B) contains an
exception to that general rule. It outlines limited circumstances in which
there is no significant privacy interest in five types of information
concerning “employment misconduct that results in an employee’s suspension or
discharge.”

      The dissent takes this very narrow exception and argues that it stands
for the general propositions that: (1) the UIPA “specifically provides for
individual privacy interests” in employment-misconduct investigations; and
(2) every employee named in a document describing a workplace misconduct
investigation has a significant privacy interest in that document. See
dissent at 13 (discussing HRS § 92F-14(b)(4)(B) and claiming that “in
addition to protecting personnel-related information in general, UIPA
specifically provides for individual privacy interests in employment-
misconduct investigations” and that through HRS § 92F-14(b)(4)(B) the
legislature “recognized within UIPA’s text that employment investigations
touch on sensitive areas implicating significant privacy interests for both
subjects and witnesses”).

      Neither of these contentions has any merit. And neither draws any
support from HRS § 92F-14(b)(4)(B). HRS § 92F-14(b)(4)(B) indicates that,
unsurprisingly, the legislature anticipated that government agencies’
personnel files would sometimes contain information about employee
misconduct. But that doesn’t mean all information in any way connected to a
workplace misconduct investigation is automatically “personnel-related
information.” And it definitely doesn’t support the conclusion that everyone
named in a report describing workplace misconduct has a significant privacy
interest in it.



                                     18
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


under HRS § 92F-14(b)(4). 11,12,13




11    The dissent justifies its conclusion that the Report is the non-
Subjects’ personnel-related information by arguing that these interviewees
ought to have a significant privacy interest in the Report. The dissent says
it’s not fair the UIPA gives the Subjects — who were accused of misconduct —
a “significant” privacy interest in the Report while denying the same to the
non-Subjects, who did nothing wrong. See dissent at 12. This argument is
intuitively appealing, but the dissent’s engagement with this normative
question is not appropriate: it is the legislature’s job, not ours, to weigh
policy considerations and determine the scope of the Privacy Exemption. See
Peer News II, 143 Hawai‘i at 489, 431 P.3d at 1262; State v. Smith, 103
Hawai‘i 228, 233, 81 P.3d 408, 413 (2003).

12    The dissent says that OIP Opinion Letter Number 98-05 supports its
contention that everyone named in the Report has a significant privacy
interest in it as a personnel-related record. It does not. That opinion
letter – which dealt with an administrative investigation, not a criminal one
— did not consider at all the issue before us now: whether the witnesses in
an administrative investigation have a significant privacy interest in that
investigation as personnel-related information. In fact, Opinion Letter
Number 98-05 directly undermines the dissent’s claim that witnesses in an
administrative investigation have a significant privacy interest in it under
HRS § 92F-14(b)(4). In Opinion Letter Number 98-05, the OIP presumed that
only the subject of an administrative investigation could have a significant
privacy interest in it as personnel-related information. See OIP Op. Ltr.
No. 98-05 at 20-21 (separately analyzing whether the subject employee of an
investigative report has a significant privacy interest in it as personnel-
related information and concluding that “[w]hen there is no discharge
resulting from employee misconduct, the subject employee has a significant
privacy interest in the information contained in [an investigative affairs
report about the misconduct]” (emphasis added)). OIP Opinion Letter Number
98-05 addressed the question of whether the subject of an administrative
investigation report could have a significant privacy interest in it as
personnel-related information. But it didn’t bother with the question of
whether complainants and witnesses could have a “personnel-information”
significant privacy interest in the same report. Because it was obvious they
could not.

      Opinion Letter Number 98-05 did find that witnesses in administrative
investigations have a significant privacy interest in information about their
identity within internal affairs reports. See id. at 19. But nothing about
that limited conclusion supports the dissent’s contention that the non-
Subjects have significant privacy interest in everything within the Report.

13    Our holding that the non-Subjects named in the Report do not have a
significant privacy interest in it under HRS § 92F-14(b)(4) is limited and
technical. We are not holding that the non-Subjects’ privacy interests in
the Report are unimportant, insignificant, or trivial. We are simply holding
that those privacy interests are not the sort of privacy interests recognized
by HRS § 92F-14(b)(4) as “significant.”

                                     19
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


          c.   The public has a strong interest in the Report’s
               full disclosure

     The Report’s full disclosure would advance three distinct

public interests.

     First, the public’s interest in assessing how the Office of

the Auditor carries out its official duties.     See OIP Op. Ltr.

No. 90–17, at 7 (April 24, 1990) (Recognizing that the UIPA

reflects citizens’ right to know “what their government is up

to” (quoting U.S. Dep’t of Justice v. Reporters Comm. for

Freedom of Press, 489 U.S. 749, 773 (1989))).     The Report’s

release would advance this public interest by “shed[ding] light

upon the workings of government.”     See OIP Op. Ltr. No. 04-07 at

7 (Mar. 25, 2004).

     Second, the public’s interest – distinct from its general

interest in oversight of government operations - in “monitoring

the conduct of individual government employees or officials.”

Peer News LLC v. City & County of Honolulu (Peer News I), 138

Hawai‘i 53, 79, 376 P.3d 1, 27 (2016) (Pollack, J., concurring).

The Report’s release would advance this interest by allowing the

public to assess whether the Subjects conscientiously and

ethically carried out their respective duties while working in

the Office of the Auditor.

     Third, the public’s interest in assessing the manner in

which the government investigates complaints and allegations of


                                 20
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


wrongdoing.    As we explained in Organization of Police Officers:

          The public’s interest extends to those investigating
          misconduct and those accused of misconduct: the public
          should be assured that both the activity of public
          employees suspected of wrongdoing and the conduct of those
          public employees who investigate the suspects is open to
          public scrutiny.


149 Hawai‘i at 516, 494 P.3d at 1249 (cleaned up).         The Report’s

release would advance this interest by allowing the public to

understand how the State AG conceptualized and executed the

Investigation.

          d.     The public’s interest in the Report’s disclosure
                 outweighs the Subjects’ and non-Subjects’ privacy
                 interests in the Report as a whole

     Because the Subjects have significant privacy interests in

the Report as a whole under HRS Section 92F-14(b)(4), our

determination as to whether the State AG may withhold the whole

Report under the Privacy Exemption hinges on whether the

public’s interest in the Report’s disclosure outweighs those

interests.    See HRS § 92F-14(a).      (Since the non-Subjects’

privacy interests in the Report as a whole are not statutorily

or constitutionally significant, they are not subject to HRS

Section 92F-14(a) balancing.)

     The HRS Section 92F-14(a) balancing test is context-

specific; no multi-factor test could anticipate every

potentially-relevant consideration.        That said, certain dynamics

are routinely at issue when a government employee’s significant

privacy interests in a record are balanced against the public’s

                                   21
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


interest in the same record’s disclosure.          The OIP has

identified five factors relevant to HRS Section 92F-14(a)

balancing.    They are:

      (1) the government employee’s rank;

      (2) the “[d]egree of wrongdoing and strength of
      evidence against the employee”;

      (3) whether there are other ways to obtain the
      information;

      (4) “[w]hether the information sought sheds light on a
      government activity”; and

      (5) “[w]hether the information is related to job
      function, or is of a personal nature.”

See OIP Op. Ltr. No. 10-03 at 6-7 (Oct. 5, 2010).

      These non-exclusive factors are a nice starting point for

HRS Section 92F-14(a) balancing. 14       And here, each factor

supports the Report’s disclosure.

      The Subjects - Acting Auditor Jan Yamane, Deputy Auditor

Rachel Hibbard, and General Counsel and HR Manager Kathleen

Racuya-Markrich - were the Office of the Auditor’s top brass,

not line auditors or administrative staff.

      And the Report is damning: it provides strong evidence of

unethical and unprofessional conduct in the Office of the

Auditor.    The Report contains information about: (1) the Office


14    As we explained in Organization of Police Officers, these factors
“might be useful or relevant depending on the circumstances of the individual
case” but “they are neither necessary nor dispositive.” 149 Hawai‘i at 517,
494 P.3d at 1250.


                                     22
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


of the Auditor’s exaggeration and sensationalizing of its

findings; (2) the Office of the Auditor’s fabrication of

findings about auditee agencies; (3) the inexperience and

incompetence of the Office of the Auditor’s leadership; (4) the

Office of the Auditor’s alleged failure to complete an audit it

was required, by law, to complete; (5) the Office of the

Auditor’s efforts to artificially inflate the number of audit

reports it produced; and (6) the toxic workplace at the Office

of the Auditor.

     The third factor examines “whether the government is the

only means for obtaining the desired information.”      OIP Op. Ltr.

No. 10-03 at 7.   The government is Civil Beat’s only option for

getting the Report.   This factor supports disclosure.

     The fourth factor also favors the Report’s disclosure.       The

Report spotlights the workings of the Office of the Auditor.        In

Peer News I, we recognized that “‘the appropriate concern of the

public as to the proper performance of public duty is to be

given great weight’ when balanced against competing privacy

interests.”   138 Hawai‘i at 73, 376 P.3d at 21 (quoting SHOPO, 83

Hawai‘i at 399, 927 P.2d at 407).

     Fifth, none of the information in the Report concerns the

Subjects’ personal affairs.    All of it in some way connects to

their official work in the Office of the Auditor.      The Report

contains some colorful descriptions of the work environment at

                                 23
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


the Office of the Auditor.    But this is largely a function of

the manner in which the State AG conducted the Investigation.

The AG’s investigator would ask interviewees if they had heard

about various incidents of harassment within the Office of the

Auditor.   It is unsurprising that some of the responses he got

contained commentary on colleagues’ interpersonal dynamics.

Nothing in the Report is purely personal, though: there’s no

“gossip” about the Subjects’ (or anyone else’s) personal lives,

just candid descriptions of a toxic workplace environment.

Because the information in the Report relates to the Subjects’

job functions, not their personal affairs, this factor favors

the public’s interest in disclosure.

     The datedness of the record is also relevant to HRS § 92F-

14(a) balancing.   Here, the Report dates to spring 2016 and it

describes an investigation that happened about six years ago, in

2015 and early 2016.   The record’s age cuts both ways.     The

Subjects’ “significant privacy interests” in the Report have

waned over time.   See McDonnell v. United States, 4 F.3d 1227,

1256 (3d Cir. 1993) (recognizing that individuals’ privacy

interests may become “diluted by the passage of time”).      At the

same time, the public’s interest in the Report’s disclosure –

though still substantial - is lower than it would be if Yamane

were still Acting Auditor.    Cf. Peer News I, 138 Hawai‘i at 82,

376 P.3d at 30 (Pollack, J., concurring) (recognizing that

                                 24
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


public interest in holding a police officer accountable for his

conduct “may be significantly diminished if the officer is

retired, was subsequently acquitted of the conduct, or is no

longer serving as an armed officer”).     On balance, the Report’s

age supports disclosure.

     A final factor that informs our analysis is the Office of

the Auditor’s importance: this highly-visible and

constitutionally-established office is a first line of defense

against government inefficiency - or worse.     See Hawaii

Constitutional Convention Studies, Article VI: Taxation and

Finance, Legislative Reference Bureau, at 70-78 (June 1978).

The critical role the Office of the Auditor plays in promoting

trust and confidence in government enhances the public’s

interest in the Report.

     We conclude that the State AG has not met its burden of

showing that the Privacy Exemption wholesale shields the Report

from disclosure: the public’s interests in the Report’s

disclosure outweigh the Subjects’ significant privacy interests

in the Report as a personnel-related record.     And because there

is more than a “scintilla” of public interest in the Report’s

disclosure, the non-Subjects’ non-significant privacy interests

in information within the Report are also eclipsed.




                                 25
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     2.   Four categories of information within the Report come
          within the Privacy Exemption

     The fact that the Report is not wholesale shielded from

disclosure by the Privacy Exemption, does not mean that none of

the information within it is covered by the Privacy Exemption.

We must consider each subset of information within the Report to

determine whether its release would result in a clearly

unwarranted invasion of personal privacy.     Cf. Mead Data Cent.,

Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 261 n.55

(D.C. Cir. 1977) (observing that “the focus of the FOIA is

information, not documents as a whole”).

     There are four categories of information in the Report

that, if disclosed, would “constitute a clearly unwarranted

invasion of personal privacy.”    They are: (1) summaries of the

Office of the Auditor’s personnel records; (2) findings and

discussions concerning minor policy infractions committed by

non-Subjects; (3) the names of interviewees and Office of the

Auditor employees mentioned in the Report; and (4) information

about individuals’ medical conditions.     These four categories of

information fall within the Privacy Exemption and may be

redacted from the Report.

          a.   Summaries of the Office of the Auditor’s
               personnel files fall within the Privacy Exemption

     As part of the Investigation, the State AG reviewed records

maintained in the Office of the Auditor’s personnel files.       The

                                 26
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Report summarizes some of these records.     For example, it

describes in depth a demotion letter and several formal

performance appraisals.

       HRS § 92F-14(b)(4) does not confer a significant privacy

interest in every offhanded reference to a personnel record or

matter.    Yet those whose personnel records are reviewed in

detail by the Report do have a significant privacy interest in

those summaries, just as they would in the records themselves.

       The public’s interest in these summaries is, in contrast,

low.    They may shed light on certain government workers’

performance, but they add little to the Report’s description of

the Office of the Auditor, at large.

       The public’s minimal interest in the Report’s summaries of

personnel records is outweighed by the Office of the Auditor

employees’ significant privacy interests in those discussions.

The Report’s summaries of formal personnel records are therefore

exempt from the UIPA’s disclosure requirements under HRS § 92F-

13(1).

            b.   Findings and discussions exclusively concerned
                 with minor misconduct by non-Subjects

       The Report contains two findings concerning minor

misconduct by a non-Subject.    And there are scattered sentences

within the Report that exclusively concern non-Subjects’

compliance, or lack thereof, with various Office of the Auditor


                                 27
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


polices.    (For example, the leave and computer use policies.)

These lines are diffuse throughout the Report.           But collectively

they, and the two findings referenced above, are, “akin to the

information maintained in a personnel file.” 15         See OIP Op. Ltr.

No. 98-05 at 20.     So the non-Subjects whose compliance or non-

compliance with workplace policies is addressed in the Report

have a significant privacy interest in those discussions and

findings under HRS § 92F-14(b)(4). 16

      The public’s interest in learning about minor policy

violations committed by low-ranking Office of the Auditor

employees over six years ago is low.         So even though this

information does concern public employees’ performance of their

official duties, the public’s interest in its disclosure does

not outweigh the non-Subjects’ significant privacy interests in

the information.     Thus, to the limited extent the Report

contains findings and discussions that are exclusively concerned

with non-Subjects’ policy infractions, that information is

exempt from the UIPA’s disclosure requirements under HRS § 92F-



15    Formal summaries describing an employee’s compliance or non-compliance
with written workplace policies – unlike lengthy qualitative accounts of
office grudges or written descriptions of employees’ routine interactions and
relative popularity – are the type of documents one would expect to find in
the files of an agency’s personnel department.

16    This privacy interest encompasses only information directly and
exclusively concerned with the issue of an individual’s compliance or non-
compliance with an established workplace policy. Non-Subjects do not have
significant privacy interests in, for example, discussions about the
Subjects’ uneven or unfair implementation of those policies.

                                     28
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


13(1).

          c.   Interviewees’ names – but not Subjects’ - fall
               within the Privacy Exemption

     The public does not gain better insight into the workings

of the Office of the Auditor by learning the identities of those

interviewed or mentioned in the Report: it lacks even a trace of

interest in this information.    See OIP Op. Ltr. No. 98-05 at 18

(“[T]here is little or no public interest in the disclosure of

the information which identifies witnesses and complainants.”);

OIP Op. Ltr. No. 10-03 at 5 (“[T]he public interest in shedding

light on the agency’s operations is generally served by

disclosure of the nature of alleged misconduct and how the

agency responded to it, without the name of the concerned

employee and other details that could reasonably lead to the

employee’s identification.”);    Cf. Albuquerque Publ’g Co. v.

U.S. Dep’t of Justice, 726 F.Supp. 851, 856 (D.D.C. 1989)

(observing that the names of third parties associated with Drug

Enforcement Administration investigation are “irrelevant” to

question of how DEA conducts its investigations).

     The public has no interest in knowing the identities of

those interviewed and mentioned in the Report.      So even though

the non-Subjects do not have a significant privacy interest in




                                 29
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


the Report as a whole, the disclosure of their names 17 would be a

clearly unwarranted invasion of privacy. 18

      The same is not true with respect to the Subjects’ names:

the public’s interest in monitoring the conduct of the Office of

the Auditor’s managerial staff outweighs any privacy interests

the Subjects may have in the non-disclosure of their identities.

See Peer News I, 138 Hawai‘i at 80, 376 P.3d at 28 (Pollack, J.,

concurring) (quoting OIP Op. Ltr. No. 98-05 at 21 for the

proposition that “[c]ourts have identified the public interest

in disclosure of the identities of employees as one which lies

in holding those public officials accountable for their

conduct”).    The Subjects’ names, then, are not shielded from


17    The Report also contains information such as job titles and references
to individuals’ professional history that – though not as directly
identifying as a name – might still enable those intimately familiar with the
inner workings of the Office of the Auditor in the mid-2010s to connect the
dots on who’s who even with the redactions. This information is “identifying
information.” See Rose, 425 U.S. at 380 (stating that “what constitutes
identifying information . . . must be weighed . . . from the vantage of those
who would have been familiar” with the matter). And in many cases involving
“significant” privacy interests, its disclosure could “constitute a clearly
unwarranted invasion of personal privacy.” But that is not the case here.
While the public has no interest in knowing interviewees’ identities, it does
have a cognizable interest in helpful contextualizing information about
interviewees’ positions. Because of this public interest in the identifying
information and the non-Subject employees’ lack of a significant privacy
right in it, the disclosure of this information would not constitute a
clearly unwarranted invasion of personal privacy.

18    Because there is not a trace of public interest in knowing the non-
Subjects’ names, our conclusion that these names should be redacted is fully
consistent with our holding that the non-Subjects do not have a significant
privacy interest in the Report. See Org. of Police Officers, 149 Hawai‘i at
504, 494 P.3d at 1237 (explaining that information in which there is zero
public interest may fall within the Privacy Exemption even if there are no
significant privacy interests in it). The dissent’s contention to the
contrary, see dissent at 18 n.7, is puzzling.



                                     30
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


UIPA disclosure by the Privacy Exemption.

            d.     The Report’s discussions of individuals’ medical
                   conditions, disabilities, and bodies fall within
                   the Privacy Exemption

     The Report documents several allegations of harassment or

adverse treatment based on perceived disability or sickness.

These references are information “relating to [a] medical . . .

condition.”      See HRS § 92F-14(b)(1).   Under HRS Section 92F-

14(b)(1), this category of information is one in which

individuals may have a significant privacy interest.

     An individual’s privacy interest in, for example, a

colleague’s vague reference to “medical issues” may be lower

than their interest in more clinical health information.       But

the individuals whose disabilities, health, and bodies are

discussed – even in passing – by the Report have a “significant

privacy interest” in those discussions.

     The public interest in learning about the few allegations

in the Report concerning medical conditions is very low.       This

information doesn’t shed light on a government activity.       And it

implicates personal, rather than professional concerns.

     Given these considerations, significant privacy interests

outweigh the public’s interest in the disclosure of information

concerning health, disability, and body size.       Disclosing this

information would be a “clearly unwarranted invasion of personal

privacy.”    See HRS § 92F-13(1).    This small subset of

                                    31
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


information in the Report that relates to individuals’ medical

conditions is thus exempt from the UIPA’s disclosure

requirements.   See id.

C.   The Report should be redacted, not withheld

     The Attorney General contends that because it would be

impossible to segregate disclosable from non-disclosable

information in the Report, redaction will not do.      The entire

Report must be withheld.

     The redactions allowed by this opinion are narrow.       But

even if they were far more widespread, they would not justify

the Report’s nondisclosure.

     The UIPA is intended to, among other things, “[p]rovide for

accurate, relevant, timely, and complete government records” and

“[e]nhance governmental accountability through a general policy

of access to government records.”     HRS §§ 92F-2(2), (3).    These

aims would be undercut if the presence of redactable information

within a record could justify its total nondisclosure.      When

some, but not all, of a record is exempt from UIPA disclosure,

the record may be entirely withheld only if the permissible

redactions are so extensive that what’s left is an

incomprehensible mishmash of blacked-out paragraphs, scattered

words, and punctuation.    If the unredactable material within a

given record conveys information, it must be disclosed.

     Here, the information within the Report concerning

                                 32
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


individuals’ names, personnel records, and medical conditions

can be “readily detected and redacted from the [Report] without

rendering the remaining [Report] information meaningless.”       See

OIP Op. Ltr. No. 09-02 at 5 (Sept. 9, 2009).     These redactions

thus do not provide any basis for withholding everything else in

the Report.   See OIP Op. Ltr. No. F17-02 at 9 (Dec. 8, 2016)

(“An agency cannot use the presence of some protected

information . . . to justify a wholesale redaction of all

information.”).

                          III. CONCLUSION

     The State AG has not met its burden of showing that the

Report, by and large, comes within a UIPA exemption.      So

regarding the vast majority of the Report, the UIPA’s

presumption favoring disclosure has not been overcome.

     We vacate the circuit court’s final judgment and remand to

the circuit court.

     Within 60 days of the entry of our judgment the State AG

shall present the circuit court with proposed redactions to the

Report.

     Descriptions of documents retrieved from Office of the

Auditor’s personnel files and relating to individual employees

may be redacted.   Information exclusively about policy

infractions by non-Subject employees may also be redacted.

     Any sentences concerning the physical health, disability-

                                 33
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


status, mental illness, or body size of an Office of the Auditor

employee may also be redacted.

     Finally, the names of interviewees and non-Subjects

employed by the Office of the Auditor and discussed in the

Report may be redacted.

     The circuit court shall review the State AG’s proposed

redactions and shall disallow any that are inconsistent with

this opinion.

     Within 90 days of the entry of our judgment the State AG

shall give a copy of the Report - with only the redactions

allowed by this opinion – to Civil Beat.


Robert Brian Black,                   /s/ Michael D. Wilson
for appellant
                                      /s/ Todd W. Eddins
Stella M.L. Kam,                      /s/ Paul B.K. Wong
(Patricia Ohara on the briefs)
for appellee




                                 34